CANTU, Justice,
dissenting.
The majority opinion incorrectly characterizes the statement used by the State prosecutor as an oral statement. There is nothing in the record to support the contention that the statement was oral. To the contrary, the prosecutor mesmerized the trial court into permitting impeachment with the statement by assurances that he was using a written prior inconsistent statement. The State still argues that impeachment was proper because the statement was written and satisfied the requirements of TEX.CODE CRIM.PROC.ANN. art. 38.22, § 2.
In truth, the statement is an unsigned statement apparently taken from appellant and which he refused to sign. It cannot, therefore, assume the status of a statutorily admissible statement.1
Furthermore, no attempt was ever made by the State to show that appellant ever related the contents of this particular instrument to anyone. Cf Hugley v. State, 505 S.W.2d 914 (Tex.Crim.App.1974).
The majority’s attempt to make the use of the statement admissible for impeachment under article 38.22, § 5 must be based upon the unsupported assumption that the statement was voluntarily given.
The burden was upon the State to show its voluntary nature and it failed to even show it was given. See Whiddon v. State, 492 S.W.2d 566 (Tex.Crim.App.1973); Hugley v. State, supra. Section 5 of article 38.22 can give the State little consolation. I would hold that the court reversibly erred in permitting the State to use an unsigned written statement for impeachment purposes.2 Young v. State, 136 Tex.Cr.R. 149, 124 S.W.2d 144 (1939). I dissent.

. Article 38.22, § 1.
In this article, a written statement of an accused means a statement signed by the accused or a statement made by the accused in his own handwriting or, if the accused is unable to write a statement bearing his mark, when the mark has been witnessed by a person other than peace officer.


. The harm from the use of the statement before the jury becomes obvious when it is noted that the prosecutor accused appellant of perjury as he resisted the State’s use of the statement.